Citation Nr: 1428545	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disorder, status post arthroscopic surgery.

2.  Entitlement to an initial rating in excess of 10 percent for the degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent for the residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from June 1999 to August 2007.

This case was previously before the Board of Veterans' Appeals (Board) in May 2012.  It was remanded so that the Appellant could be scheduled for a VA examination to determine the nature and severity of his left shoulder disorder, low back disorder, and right ankle disorder.  Following that examination, the RO confirmed and continued the initial 10 percent rating for each of those disorders.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board agrees with the appellant's representative that the issue of entitlement to an increased rating for the right ankle disorder requires further development.  Accordingly, that issue is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Since service connection became effective August 22, 2007, the appellant's left shoulder disorder, status post arthroscopic surgery, has been manifested primarily by pain, weakness, a lack of endurance, fatigability, flexion to at least 150 degrees.  

2.  Since service connection became effective August 22, 2007, the appellant's degenerative disc disease of the low back, has been manifested primarily by pain, weakness, a lack of endurance, fatigability, flexion to at least 70 degrees, and a combined range of thoracolumbar spine motion of 180 degrees.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 10 percent for a left shoulder disorder, status post arthroscopic surgery.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2013).

2.  The criteria have not been met for an initial rating in excess of 10 percent for degenerative disc disease of the low back.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to increased ratings for his left shoulder and low back disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In its December 2007 rating action, the RO granted the appellant's claim of entitlement to service connection for the following:  degenerative disc disease of the low back, evaluated as 10 percent disabling; a left shoulder disorder, status post arthroscopy, evaluated as noncompensable; and a chronic right ankle sprain, evaluated as noncompensable.  Those ratings became effective August 22, 2007.  The appellant disagreed with those percentage ratings, and this appeal ensued.  

In a January 2012 rating action, the RO increased the ratings for the left shoulder disorder and for the right ankle sprain to 10 percent each.  However, it retained the effective date of August 22, 2007.  That action did not represent a full grant of the benefits sought on appeal; and, therefore, the case was transferred to the Board.

Since it is derived from the initial service connection claim, the issue of entitlement to an increase rating is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the appellant of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the appellant a duty to assist letter, and the NOD raised a new issue, the duty to assist the appellant did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Moreover, during the appellant and his representative have shown a good familiarity with the information and evidence necessary to substantiate and complete his claims.  As noted above, they were successful in obtaining higher ratings on the left should and right ankle disorders.  Therefore, it is reasonable to conclude that the lack of a formal duty to assist letter was not prejudicial to the appellant.  

In July 2007, April 2010, and June 2012, the VA examined the appellant to determine the severity of his left shoulder and low back disorders.  The VA examination reports show that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In light of the foregoing discussion, the Board finds that the VA has essentially complied with its duty to assist the appellant in the development of his claims for increased initial ratings for his service-connected left shoulder and low back disorders.  Accordingly, the Board will proceed to the merits of those issues.  

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the appellant may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, an appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Left Shoulder

In evaluating impairment of the upper extremities, it is often important to determine the appellant's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  According to the report of the April 2010 VA examination, the appellant is right-handed.  

The appellant's left shoulder disorder is rated in accordance 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Under that code a 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation.  

Limitation of motion of the minor arm is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the major/minor arm is limited to shoulder level or to midway between side and shoulder level.  

A review of the record shows that the appellant was examined by the VA in July 2007, April 2010, and June 2012 to determine the nature, etiology, and severity evidence shows that the Veteran's left shoulder disorder.  Those examinations show that it has been manifested, primarily by pain, weakness, giving way, a lack of endurance, locking, and fatigability.  There was no evidence of stiffness, swelling, heat, redness, deformity, drainage, or effusion or evidence of malunion or nonunion of the clavicle or scapula.  He was able to flex and abduct his left shoulder to at least 130 degrees and 150 degrees, respectively, and there was pain at the endpoints.  By comparison, he was able to flex and abduct the right shoulder fully to 180 degrees.  In any event, his left shoulder motions were well above shoulder level.  

During repetitive testing, the appellant reportedly experienced pain on movement, less left shoulder movement than normal, weakened movement, and excess fatigability.  Tests for rotator cuff damage in the left shoulder were positive.  However, he had active movement against some resistance in his left shoulder (4/5); and there was no history of recurrent dislocation of the left glenohumeral pattern or any incapacitating left shoulder episodes during the appeal.  Moreover, the Veteran has provided no evidence of any ongoing treatment for his left shoulder disorder.

On balance, the foregoing findings do not meet or more nearly approximate the criteria for an increased rating for the appellant's left shoulder disorder.  Although the appellant reports difficulty working overhead and limits his lifting, he has been employed throughout the appeal.  During that time, there is no evidence that his service-connected left shoulder disorder has caused him to miss time from work.  He currently works in an automobile parts store.  His boss is aware of his limitations and has worked with the appellant to adjust his duties.  

Given the foregoing manifestations and their effect on his employment, the Board is of the opinion that the Veteran's left shoulder disorder is not so severe that it meets the applicable schedular criteria for a rating in excess of 10 percent at any time since service connection became effective.  Accordingly, an increased rating is not warranted, and, to that extent, the appeal is denied.


The Low Back

Intervertebral disc syndrome (preoperatively or postoperatively) is rated either on the total duration of incapacitating episodes over the past 12 months or on the basis of the General Rating Formula for Diseases and Injuries of the Spine.  
A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  

Under the General Rating Formula for Diseases and Injuries of the Spine, the ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for a thoracolumbar spine disorder, when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  General Rating Formula for Diseases and Injuries of the Spine, Note (3).  

During the course of the appeal, the VA examination reports show that the Veteran's low back disorder is manifested, primarily, by complaints of weakness, stiffness, and pain radiating into his lower extremities.  He notes pain with lifting, sit-ups, running, and prolonged standing.  He demonstrates and normal posture with normal spinal curvatures.  He also walks with a normal gait and without the use of an assistive device.  

The April 2010 VA examination shows that he is able to flex his spine to at least 70 degrees and that he has a combined range of thoracolumbar spine motion of at least 180 degrees.  Repetitive testing results in excess fatigability, pain on movement, disturbance of locomotion and interference with sitting or standing.  However, an examination of the Veteran's feet indicates no evidence of abnormal weight-bearing, such as calluses, and there is no evidence of abnormal shoe wear.  Despite his complaints of back pain radiating into his lower extremities, the appellant's motor function is within normal limits.  His muscle tone and bulk are normal, and there is no atrophy of disuse.  Complaints of muscle spasms have not been objectively confirmed.  The appellant's deep tendon reflexes are normal, as are the results of straight leg raising.  A sensory examination of his lower extremities is also normal, and he denies any other neurologic abnormalities, such as bowel or bladder impairment.  While he reports periodic flare-ups, he denies any incapacitating episodes during the pendency of his appeal.  

The appellant reports that he had to leave a job, due to his inability to negotiate stairs.  He limits his lifting, bending, standing, and stair climbing at work, due, in part to his low back disorder.  However, it must be emphasized that he has been fully employed throughout his appeal.  As above, there is no evidence that his service-connected left shoulder disorder has caused him to miss time from work.  When these factors are considered with the symptoms noted above, the Board finds that the Veteran does not meet or more nearly approximate the schedular criteria in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, the current rating is confirmed and continued, and the appeal is denied.

Extraschedular Considerations

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's left shoulder disorder and/or his low back disorder.  38 C.F.R. § 3.321(b)(1) (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32  (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left shoulder disorder is manifested by signs and symptoms such as pain, stiffness, locking, fatigability, a lack of endurance, and limitation of motion which impairs his ability to work overhead or lift.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Similarly, the Veteran's manifestations of low back weakness, stiffness, radiating pain, and limitation of motion, are contemplated by the schedular criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disorder or low back disorder because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left shoulder disorder or low back disorder has caused him to miss work or has resulted in any hospitalizations.  As noted above, he has remained gainfully employed throughout the appeal, and there preponderance of the evidence is against a finding that his right shoulder disorder and/or low back disorder is productive of marked interference with his employment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Accordingly, no further action is warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for a left shoulder disorder, status post arthroscopy.  

Entitlement to an initial rating in excess of 10 percent is denied for degenerative disc disease of the low back.  


REMAND

With respect to the issue of entitlement to an increased rating for a right ankle disorder, the Agency of Original Jurisdiction (AOJ) must perform the following actions:

1.  Return the claims folder to the VA physician who performed the June 2012 examination of the Veteran's right ankle.  Request that the VA physician review the claims folder and render an opinion as to the level of impairment (e.g., moderate or marked) caused by the Veteran's service-connected right ankle disorder.  The examiner must state HOW AND WHY she reached the opinion she did.  If the VA examiner is unable to render an opinion without resort to speculation, she must state why that it so.

If the VA physician who performed the June 2012 examination is unavailable, the claims folder should be transferred to a similarly qualified VA physician for a review of the claims file and opinion as set forth above.  If the new VA physician is unable to render an opinion without performing an examination, such an examination must be scheduled.  In any event, the claims file must be sent to the examiner for review prior to any examination or opinion.  

2.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  

A copy of the notice informing the appellant of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the post office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3. When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate the issue of entitlement to an initial rating in excess of 10 percent for a right ankle disorder.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


